Ross, J.
"In the United States there is no ' common-law Obligation resting upon quasi corporations, such as counties, townships, and Hew England towns, to repair highways, streets, or bridges within their limits, and they are not obliged to do so unless by force of statute. Even when the legislature enjoins upon corporations of this character the duty to make and repair roads, streets, and bridges, and confers the power to levy taxes therefor, the general tenor of the decisions is to treat this as a public and not a corporate duty, and to regard such corporations, in this respect, as public or State agencies, and not liable to be sued civilly for damages caused by the neglect to perform this duty, unless the action be expressly given by statute.” (2 Dillon Mun. Corp. § 996.) Such is the rule in this State. (Sherbourne v. Yuba Co. 21 Cal. 113; Huffman v. San Joaquin Co. 21 Cal. 427; Crowell v. Sonoma Co. 25 Cal 313; Winbigler v. Los Angeles, 45 Cal. 36.)
It is said for the plaintiff that the legislature, by section 50 of the act, entitled “an act concerning- roads and highways in Contra Costa County ” (Stats. 1875-76, p. 237), has made that county responsible in damages for injuries resulting from defective bridges therein. The section reads as follows:—
“ The county is responsible for providing and keeping passable and in good repair bridges and all public highways; and the supervisors must appoint semi-annually a special meeting, at which the road overseers, on days set apart for their respective districts, to hear highway and bridge reports and complaints from officers and citizens, when such orders must be made and such action had regarding the same as the public welfare demands.”
It is not an easy matter to say exactly what this language does mean, but we are inclined to think that its effect, which is in harmony with previous provisions of the act, simply is to put upon the county, through its supervisors and road overseers, *79the responsibility and duty of keeping passable and in good repair all bridges and public highways within the county. It certainly does not say that the county shall be responsible in damages for a failure to keep the bridges in repair, nor in our opinion, is such the effect of the language used. The rule that the county was not responsible for injuries in such cases was firmly established by the decisions in this State at the time the act in question was passed; and if the legislature had intended to alter it, it is to be presumed that it would have used appropriate language for the purpose. Certainly, it ought not to be held that an established rule of law has been changed by doubtful and ambiguous language.
Judgment and order reversed, and cause remanded.
McKinstry, J., and McKee, J., concurred.